Although protocol requires that our statements be brief,
it is no matter of routine for Equatorial Guinea to
congratulate Mr. Jean Ping, Minister of Foreign Affairs
of the Gabonese Republic, on his well-deserved
election to guide the work of the General Assembly at
its fifty-ninth regular session.
We congratulate you, Mr. President, because,
first, it is right that the voice of the oppressed and
marginalized that you represent should be heard loud
and clear by the international community. Secondly, we
would like also to encourage you, because the task
facing you personally and your country, the Gabonese
Republic, is to coordinate — and to endeavour to
reconcile — the varied and opposing interests that exist
in this unipolar, artificial and fragile world, where few
speak out, others say nothing or only listen, and yet
others speak, but to no effect.
The task is difficult, because we need to rebuild
the international authority that has been taken away
from the United Nations. We can do this only if there is
a spirit of honesty, individual and collective
responsibility, and goodwill on the part of Member
States, so that selfish interests can be put aside in the
common fight to ensure the primacy of the principles
and objectives of this world Organization, which are
positive and universal.
Mr. President, you will always be able to count
on the support and ongoing cooperation of my country,
the Republic of Equatorial Guinea, in ensuring that
your work is fruitful and benefits humankind.
We express our eternal gratitude to Mr. Kofi
Annan, Secretary-General of this Organization, who at
all times has been equal to the circumstances and who
has dealt with caution, impartiality and justice with the
issues that have come to the attention of the
Organization over the course of this year. We reiterate
our confidence in him and assure him of our
cooperation in the task of strengthening the role of the
United Nations.
Equatorial Guinea is participating in the work of
the General Assembly at this session with deep concern
because of the dangers and threats posed by the
methods used by more powerful countries in
intervening in the affairs of less protected nations, such
as my own. We believe that the United Nations has still
not fulfilled its primary objective of guaranteeing
international peace and security. We are living in times
of serious upheaval in various parts of the world,
brought about by the anarchy that currently
characterizes international relations.
Equatorial Guinea will join its efforts with those
of the international community in order to strengthen
the international authority of the United Nations.
We have come to the United Nations to state
publicly that Equatorial Guinea is under threat. We say
this out loud, and we hope that we will truly be heard,
because we know that complaints by weaker States
have often fallen on deaf ears in this forum when the
interests of the strongest are at stake.
Equatorial Guinea is facing a serious threat, and
we ask the United Nations to take serious, committed
measures, not only with regard to the issues affecting
Equatorial Guinea today but also in order to prevent
41

other countries in the same situation as ours from being
victimized by the same sort of conspiracy in future.
Indeed, my country is being threatened by the
incessant and poisonous campaign of defamation
against my Government that has been orchestrated by
pressure groups and by the press of certain countries —
saying that we in Equatorial Guinea do not respect
human rights, calling my Government a dictatorship, as
well as accusing us of squandering oil revenues. That
campaign has as its only objective the justification of
an absurd intervention by force in Equatorial
Guinea — the failed multinational mercenary invasion
that was to have taken place on 6 March last.
The international community is aware of the
events connected to that aborted plan thanks to press
reports on the trials, held simultaneously in Equatorial
Guinea and in Zimbabwe, of those mercenaries who
were arrested in Malabo and in Harare, respectively.
Indeed, and under the pretext of supporting the
political claims of a supposed opposition leader in
exile in Spain, a number of mercenaries, of various
nationalities but with a common leadership, acquired a
cargo plane with the goal of transporting to Malabo, in
the Republic of Equatorial Guinea, 65 trained, armed
men who were to take part in an invasion — a suicide
operation. They planned to occupy previously
identified strategic areas, in order physically to remove
the President of the Republic, members of the
Government and anyone who opposed them.
The invasion, planned for the night of 7 March
2004, would have represented the implementation of an
elaborate plan, hatched, elaborated and perfected by
another group of 18 men, who had obtained a license to
fly cargo and passenger planes in Equatorial Guinea,
using the facilities provided by the Government. That
group was to join up with those coming from Harare.
The support that they received from Spain was to
involve the use of two Spanish Navy warships with 500
sailors on board, for support in case of resistance. The
goal was to put in power, at Government headquarters,
Mr. Severo Moto Nsa, who had formed a government
in exile that was recognized by the previous
Government of Spain.
Fortunately, the solidarity of the Governments of
Angola, Zimbabwe and South Africa came into play
and they alerted the security services of my country,
which acted immediately, arresting, on the night of 6
March, the 18 men stationed in Malabo, while the
Harare Government did the same with those found in
that capital’s airport on 7 March 2004.
The mercenaries themselves, in public statements
during the trials held in Malabo and in Harare,
explained the plan’s objectives and named the people
involved. They also gave details on the financing of the
purchase of arms and of the cargo plane, and on the
offer of the Spanish ships, which were already, at that
time, anchored in the territorial waters of Equatorial
Guinea.
The Secretary-General, as well as the Members of
this Organization, should know that, a month before
those events, my Government had rejected and
denounced the sending of those warships to Equatorial
Guinea in a note to the Spanish Government, which at
the time was using as a pretext its support for the
Government of Equatorial Guinea in the conflict
related to its claim of sovereignty over the island of
Mbañie. This General Assembly can, I am sure,
understand the danger and the loss of human life that
this invasion would have caused if it had succeeded.
We know that Equatorial Guinea is a victim for
the sole reason that it has respected the principles and
exercised the fundamental rights of a sovereign State,
which are the exercise of sovereignty by the people,
non-interference in the internal affairs of other
countries and the right to the exclusive use of the
resources that nature has given it. If this is so, we
would like the Assembly to reply to the following
questions, if possible.
Why are so many negative things currently being
said about Equatorial Guinea in foreign circles, when
the country’s people themselves live in peace and there
are no demands being made by the populace or from
the people’s representative bodies?
Why this talk of dictatorship and oppression in
Equatorial Guinea, when the administration in power
has re-established political freedom in the country,
with 13 political parties in a country of barely one
million people?
Can a dictatorship based on oppression allow
freedom such as the current level of foreign investment
and the arrival of more than seventeen international
flights per week to such a small country as Equatorial
Guinea?
42

Is there an international police force that has the
authority to tell Equatorial Guinea how to use its
economic resources, when we already have an
administrative and political organization for managing
our resources with transparency? Can a country that
does not use its resources for the benefit of the people
approve an annual budget, through parliament, of 618
billion CFA francs as a justifiable public cost?
Is it true that the only way to end the abuse
allegedly committed by Equatorial Guinea would be to
organize the kind of terrorist and mercenary invasion
targeted at eliminating innocent people that was
planned on 6 March 2004?
Equatorial Guinea would like to know whether
this mercenary system is supported by the international
community. If it is supported, which countries are
responsible for this crime? We do not believe that there
is any difference between the terrorism that we
condemn today and the terrorist acts committed by
mercenaries in various parts of the world.
Equatorial Guinea is seriously under threat. We
say this because we know from reliable sources that
our enemies will not forgive the embarrassment and
defeat caused by the failure of the mercenary invasion
on 6 March. However, this does not mean that
Equatorial Guinea is going to drop its arms or fall on
its knees and let the enemy do with it what it will. We
believe that the United Nations responsibility is to
maintain peace and international security and to avoid
a merciless war between countries.
We would like to affirm that there are countries
who are Members of this global Organization,
represented in this hemicycle, whose security agencies
were informed of this devilish plan, and who, unlike
Angola, South Africa and Zimbabwe, who expressed
their solidarity, simply kept silent, waiting for events to
unfold. But we ask you to leave us in peace, because
Equatorial Guinea is a peaceful country and we do not
think that we have offended anyone.
A detailed analysis of the situation has shown us
that the end of the cold war has not actually led to the
unification of humanity and the integration of the
world as we had hoped. Rather, it has rekindled selfish
and perverse feelings among those who have always
dominated — or have always wanted to dominate —
the world. The phenomenon of mercenaries, therefore,
is a classic practice of States’ piracy, politically dressed
up and falsely justified by political, economic and
humanitarian interests. This is why we continue to see
this defamatory campaign, to justify a possible
invasion.
Nevertheless, Equatorial Guinea does not need to
please the international community with propaganda
regarding our development. Our only judge and arbiter
is our own people, to which our State institutions must
justify their actions. This tactic of creating a falsified
negative image of a State is of no surprise to anybody
at the moment, and it should least of all be a surprise to
this world Organization.
We also see that the theory of a globalized world
is a fallacy, because, as we very often say, you cannot
call a dog to you while holding a stick to beat it. We
cannot accept globalization when the concept of
colonialism, the superiority of some peoples over
others or even of neo-colonialism still exists.
Globalization is in contradiction with the concept of
the superiority of some over others. Globalization does
not mean exclusion as opposed to integration and
cooperation. Finally, globalization does not mean
power relations such as those that some would like to
impose.
The situation in Equatorial Guinea affects other
countries of Central Africa as well, as the terrorists
themselves have declared. We know that the
mercenaries have acted in other parts of the world, and
we bring this to the General Assembly because of the
destructive effects that have been seen in other affected
countries. We feel that solidarity among African States
and the third world in general is absolutely
indispensable, because we are the direct victims of
those who are ordering these mercenary acts.
In conclusion, we must stop looking backwards.
The current breakdown of the forces of peace,
independence and the sovereignty of States, as the
antithesis to the major wars of the past century, shows
us that we are close to unleashing a universal
holocaust. The situation today is that the weakest and
most needy are ignored and marginalized. We have to
put a stop to this race to chaos and build a world that is
more respectful of the human race.